Title: Orders, 3 January 1756
From: Washington, George
To: 



Ostend.
Winchester: Saturday, January 3d 1756.

The Guard is to be regularly relieved every morning at ten o’clock.
The Drummer must observe to beat, at the appointed times, the following Beats. Revelé at day-break; Troop, at ten o’clock; Retreat at sun-set; and Tattoo, at nine o’clock at night. An Officer is to see that the above Orders are duly executed.
This Tour of Duty to begin with the eldest Captain; and to continue through the rest of the Officers, according to Seniority. The Officer of the Day is to make a Report of the Guard, as soon as he is relieved.
